

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS,
AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
A REGISTRATION STATEMENT IN EFFECT WITH RESPECT THERETO UNDER THE ACT AND
APPLICABLE LAWS OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT
AND APPLICABLE LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

 
Certificate No. WC-___
Warrant to Purchase 3,750,000 Shares of
Dated: November __, 2007
Common Stock (subject to adjustment)

 
WARRANT TO PURCHASE COMMON STOCK
of
UNITED HERITAGE CORPORATION

 
This certifies that, for value received, RTP SECURE ENERGY CORP., a Delaware
company, or its registered assigns (the “Holder”) is entitled, subject to the
terms set forth below, to purchase from United Heritage Corporation, a Utah
corporation (the “Company”), up to 3,750,000 shares of common stock, par value
$0.001 per share (the “Common Stock”), as constituted on the date hereof (the
“Warrant Issue Date”), upon surrender hereof, at the principal office of the
Company referred to below, with the Notice of Exercise form annexed hereto duly
executed, at the Exercise Price set forth in Section 2 below. The number and
character of such shares of Common Stock and the Exercise Price are subject to
adjustment as provided herein. The term “Warrant” as used herein shall include
this Warrant and any warrants delivered in substitution or exchange therefor as
provided herein. This Warrant is being issued pursuant to the Consulting
Agreement by and between the Company and the Holder of even date herewith (the
“Consulting Agreement”). Capitalized terms used but not defined herein have the
meanings ascribed to them in the Consulting Agreement.
 
1. Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing on
the Warrant Issue Date and ending at 5:00 p.m., Eastern Standard Time, on the
five (5) year anniversary of the Warrant Issue Date (the “Term”), and shall be
void thereafter.
 
2. Exercise Price. The exercise price at which this Warrant may be exercised
shall be $1.05 per share of Common Stock (the “Exercise Price”), as such
Exercise Price may be adjusted from time to time pursuant to Section 11 hereof.
 

--------------------------------------------------------------------------------



3.Vesting and Exercise of Warrant.
 
(a) Exercisability. This Warrant is not immediately exercisable, and will only
become exercisable (“Vest”) with respect to that number of shares of Common
Stock (the “Warrant Shares”) as set forth below:
 
(i) 12.75% of the Warrant Shares shall Vest immediately upon the Company’s
receipt of shareholder approval of this Warrant in accordance with Section
3(a)(v) below;
 
(ii) Subject to Section 3(a)(v) below, 27.25% of the Warrant Shares shall Vest
upon the announcement of the Company that it is moving forward with a
development program based on the results from the pilot program of the Wardlaw
field referred to in Exhibit “A” of the Consulting Agreement (the
“Announcement”);
 
(iii) Subject to Section 3(a)(v) below, 60% of the Warrant Shares shall Vest at
a rate of 7.5% of such Warrant Shares for each increase of an average of 250
barrels of oil per day produced by the Company in any calendar month following
the Warrant Issue Date. By way of illustration, 7.5% of the Warrant Shares
represented hereby shall Vest in any calendar month following the Warrant Issue
Date in which the Company produces an average of 250 barrels of oil per day
during such calendar month, and an additional 7.5% of the Warrant Shares
represented hereby shall Vest in any calendar month following the Warrant Issue
Date in which the Company produces an average of 500 barrels of oil per day
during such calendar month, and so on up to an aggregate of 60% of the Warrant
Shares;
 
(iv) subject to Section 3(a)(v) below, all of the Warrant Shares shall Vest
immediately upon a change in control of the Company at any time after the
Announcement. The term “Change in Control” as used herein shall mean any of the
following:
 
(A) any person including a group, but excluding Blackwood Ventures LLC, RTP
Secure Energy Corp. and Walter G. Mize, becomes the beneficial owner of shares
of the Company having more than 50% of the total number of votes that may be
cast for the election of directors of the Company;
 
(B) the consummation of a merger, consolidation or reorganization of the Company
in which the stockholders of the Company immediately prior to such merger or
consolidation, would not, immediately after the merger or consolidation,
beneficially own, directly or indirectly, shares representing in the aggregate
more than 50% of the combined voting power of the voting securities of the
corporation issuing cash or securities in the merger, consolidation or
reorganization (or of its ultimate parent corporation, if any); and
 
(C) there is consummated an agreement for the sale or disposition by the Company
of more than 50% of the Company’s interest in the Wardlaw field, either directly
or indirectly, including, without limitation, a farm-out.
 
For purposes of this Section 3(a)(iv), the terms “person,” “group,” “beneficial
owner,” and “beneficially own” have the same meanings as such terms under
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
2

--------------------------------------------------------------------------------


 
(v) Notwithstanding anything herein to the contrary, no portion of this Warrant
may be exercised and no Warrant Shares may be issued hereunder unless and until
the Company has obtained approval of this Warrant by the holders of at least a
majority of the Company’s issued and outstanding capital stock, and effected
such consent pursuant to and in accordance with applicable federal securities
laws, as required by the rules and regulations of any national securities
exchange or inter-dealer quotation system upon which the Company’s Common Stock
is traded. The Company shall use its reasonable best efforts to obtain such
effective shareholder consent as soon as commercially practicable following the
Warrant Issue Date.
 
(vi) Notwithstanding anything herein to the contrary, in the event Walter Mize
or his assigns foreclose on the Pledged Shares (as defined in that certain
letter agreement, dated November 20, 2007, among Walter Mize, DK True Energy
Development Limited, RTP Secure Energy Corp., Blackwood Ventures LLC and
Blackwood Capital Limited), then from and after the effective date of such
foreclosure, any Warrant Shares which then remain unexercised shall be forfeited
and the Holder’s right to purchase such unexercised Warrant Shares under this
Warrant shall cease.
 
(b) Cashless Exercise Only. Subject to Section 3(a) above, the purchase rights
represented by this Warrant are exercisable by the Holder in whole or in part,
at any time after December 31, 2007, or from time to time after December 31,
2007, during the Term, by the surrender of this Warrant and the Notice of
Exercise annexed hereto duly completed and executed on behalf of the Holder, at
the principal office of the Company (or such other office or agency of the
Company as it may designate by notice in writing to the Holder at the address of
the Holder appearing on the books of the Company), in which event the Company
shall issue to the Holder a number of shares of Common Stock computed using the
following formula:
 

 
X =
Y (A-B)
 
A
           
Where
X
=
The number of shares of Common Stock to be issued to the Holder
             
Y
=
the number of shares of Common Stock purchasable under this Warrant or, if only
a portion of this Warrant is being exercised, the portion of this Warrant being
canceled (at the date of such calculation)
             
A
=
the fair market value of one share of the Common Stock (at the date of such
calculation)
             
B
=
Exercise Price (as adjusted to the date of such calculation).



For purposes of the above calculation, fair market value of one share of Common
Stock shall be determined by the Company’s Board of Directors in good faith;
provided, however, that where there exists a public market for the Common Stock
at the time of such exercise, the fair market value of one share of Common Stock
shall be the average of the closing bid and asked prices of the Common Stock
quoted in the Over-The-Counter Market Summary or the last reported sale price of
the Common Stock or the closing price quoted on the Nasdaq Capital Market or on
any exchange on which the Common Stock is listed, whichever is applicable, as
reported by Bloomberg L.P. for the thirty (30) trading days prior to the date of
the Company’s receipt of the Warrant and delivery of the properly endorsed
Notice of Exercise.
 
3

--------------------------------------------------------------------------------


 
(c) Issuance of Shares. This Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above, and the person entitled to receive the Warrant
Shares issuable upon such exercise shall be treated for all purposes as the
holder of record of such shares as of the close of business on such date. As
promptly as practicable on or after such date and in any event within ten (10)
days thereafter, the Company at its expense shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the number of Warrant Shares issuable upon such exercise. In the event that this
Warrant is exercised in part, the Company at its expense will execute and
deliver a new Warrant of like tenor exercisable for the remaining number of
Warrant Shares for which this Warrant may then be exercised.
 
4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled (after
aggregating all shares that are being issued upon such exercise), the Company
shall make a cash payment equal to the Exercise Price multiplied by such
fraction.
 
5. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.
 
6. Rights of Stockholders. Subject to Sections 9 and 11 of this Warrant, the
Holder shall not be entitled to vote or receive dividends or be deemed the
holder of the Warrant Shares or any other securities of the Company that may at
any time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof or
to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, or change of stock to no par value, consolidation, merger, conveyance, or
otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until this Warrant shall have been exercised as
provided herein.
 
7. Transfer of Warrant.
 
(a) Warrant Register. The Company will maintain a register (the “Warrant
Register”) containing the names and addresses of the Holder or Holders. Any
Holder of this Warrant or any portion thereof may change its address as shown on
the Warrant Register by written notice to the Company requesting such change.
Any notice or written communication required or permitted to be given to the
Holder may be delivered or given by mail to such Holder as shown on the Warrant
Register and at the address shown on the Warrant Register. Until this Warrant is
transferred on the Warrant Register of the Company, the Company may treat the
Holder as shown on the Warrant Register as the absolute owner of this Warrant
for all purposes, notwithstanding any notice to the contrary.
 
4

--------------------------------------------------------------------------------


 
(b) Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in Section
7(a) above, issuing the Warrant Shares or other securities then issuable upon
the exercise of this Warrant, exchanging this Warrant, replacing this Warrant,
or any or all of the foregoing (the “Warrant Agent”). Thereafter, any such
registration, issuance, exchange or replacement, as the case may be, shall be
made at the office of the Warrant Agent.
 
(c) Transferability and Negotiability of Warrant. This Warrant may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company). Subject to the provisions of this Warrant with respect to
compliance with the Securities Act of 1933, as amended (the “Act”), title to
this Warrant may be transferred by endorsement (by the Holder executing the
Assignment Form annexed hereto) and delivery in the same manner as a negotiable
instrument transferable by endorsement and delivery.
 
(d) Exchange of Warrant Upon a Transfer. Upon surrender of this Warrant for
exchange, properly endorsed on the Assignment Form and subject to the provisions
of this Warrant with respect to compliance with the Act and with the limitations
on assignments and transfers contained in this Section 7, the Company at its
expense shall issue to or on the order of the Holder a new warrant or warrants
of like tenor, in the name of the Holder or as the Holder (on payment by the
Holder of any applicable transfer taxes) may direct, for the number of shares
issuable upon exercise hereof.
 
(e) Compliance with Securities Laws.
 
(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the Warrant Shares to be issued upon exercise hereof are being
acquired for investment purposes, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Act or any state securities laws.
 
(ii) This Warrant and all Warrant Shares issued upon exercise hereof or
conversion thereof shall be stamped or imprinted with a legend in substantially
the following form (in addition to any legend required by state securities
laws):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.
 
5

--------------------------------------------------------------------------------


 
8. Reservation of Stock. The Company covenants that during the Term, the Company
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
this Warrant and, from time to time, will take all steps necessary to amend its
Certificate or Articles of Incorporation (the “Certificate”) to provide
sufficient reserves of Warrant Shares issuable upon exercise of this Warrant.
The Company further covenants that all Warrant Shares that may be issued upon
the exercise of rights represented by this Warrant and payment of the Exercise
Price, all as set forth herein will be duly and validly authorized and issued,
fully paid and nonassessable and free from all taxes, liens and charges in
respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously therewith). The Company agrees that its issuance of
this Warrant shall constitute full authority to its officers who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for the Warrant Shares upon the exercise of this Warrant.
 
9. Notices.
 
(a) Whenever the Exercise Price or the shares purchasable hereunder shall be
adjusted pursuant to Section 11 hereof, the Company shall issue a certificate
signed by its Chief Financial Officer setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the Exercise Price and the shares
purchasable hereunder after giving effect to such adjustment, and shall cause a
copy of such certificate to be mailed (by first-class mail, postage prepaid) to
the Holder of this Warrant.
 
(b) In case:
 
(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities, or to receive any other right, or
 
(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation or entity, or any conveyance of all or substantially
all of the assets of the Company to another corporation or entity, or
 
(iii) of any voluntary or involuntary dissolution, liquidation or winding-up of
the Company,
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding-up is to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such stock or securities at the time receivable upon the exercise of
this Warrant) shall be entitled to exchange their shares of Common Stock (or
such other stock or securities) for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least 20
days prior to the record date specified in (A) above or 30 days prior to the
date specified in (B) above.
 
6

--------------------------------------------------------------------------------


 
10. Amendments and Waivers.
 
(a) Except as provided in Section 10(b) below, this Warrant, or any provision
hereof, may be amended, waived, discharged or terminated only by a statement in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought.
 
(b) Any term or condition of this Warrant may be amended with the written
consent of the Company and the Holder. Any amendment effected in accordance with
this Section 10(b) shall be binding upon the Holder and each future holder of
this Warrant and the Company.
 
(c) No waivers of, or exceptions to, any term, condition or provision of this
Warrant, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.
 
11. Adjustments. The Exercise Price and the shares purchasable hereunder are
subject to adjustment from time to time as follows:
 
(a) Merger, Sale of Assets, etc. If at any time while this Warrant is
outstanding and unexpired there shall be (i) a reorganization (other than a
combination, reclassification, exchange or subdivision of shares otherwise
provided for herein), (ii) a merger or consolidation of the Company with or into
another corporation in which the Company is not the surviving entity, or (iii) a
sale or transfer of the Company’s properties and assets as, or substantially as,
an entirety to any other corporation or other entity, then, as a part of such
reorganization, merger, consolidation, sale or transfer, lawful provision shall
be made so that the holder of this Warrant shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of shares of stock
or other securities or property of the successor corporation or other entity
resulting from such reorganization, merger, consolidation, merger, sale or
transfer that a holder of the shares deliverable upon exercise of this Warrant
would have been entitled to receive in such reorganization, consolidation,
merger, sale or transfer if this Warrant had been exercised immediately before
such reorganization, merger, consolidation, sale or transfer, all subject to
further adjustment as provided in this Section 11. The foregoing provision of
this Section 11(a) shall similarly apply to successive reorganizations,
consolidations, mergers, sales and transfers and to the stock or securities of
any other corporation or other entity that are at the time receivable upon the
exercise of this Warrant. If the per-share consideration payable to the Holder
for shares in connection with any such transaction is in a form other than cash
or marketable securities, then the fair market value of such consideration shall
be determined in accordance with the paragraph below. In all events, appropriate
adjustment (as determined in good faith by the Company’s Board of Directors)
shall be made in the application of the provisions of this Warrant with respect
to the rights and interests of the Holder after the transaction, to the end that
the provisions of this Warrant shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant.
 
7

--------------------------------------------------------------------------------


 
For purposes of the above calculation, fair market value of one share of Common
Stock shall be determined by the Company’s Board of Directors in good faith;
provided, however, that where there exists a public market for the Common Stock
at the time of such exercise, the fair market value of one share of Common Stock
shall be the average of the closing bid and asked prices of the Common Stock
quoted in the Over-The-Counter Market Summary or the last reported sale price of
the Common Stock or the closing price quoted on the Nasdaq Capital Market, on
any exchange on which the Common Stock is listed, or on any automated quotation
system on which the Common Stock is quoted, whichever is applicable, as
published by Bloomberg LP for the five (5) trading days prior to the date of
determination of fair market value. 
 
(b) Reclassification, etc. If the Company, at any time while this Warrant
remains outstanding and unexpired, by reclassification of securities or
otherwise, shall change any of the securities as to which purchase rights under
this Warrant exist into the same or a different number of securities of any
other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change and the Exercise Price therefor shall be appropriately adjusted,
all subject to further adjustment as provided in this Section 11.
 
(c) Split, Subdivision or Combination of Shares. If the Company at any time
while this Warrant remains outstanding and unexpired shall split, subdivide or
combine the securities as to which purchase rights under this Warrant exist,
into a different number of securities of the same class, the Exercise Price for
such securities shall be proportionately decreased in the case of a split or
subdivision or proportionately increased in the case of a combination and the
number of such securities shall be proportionately increased in the case of a
split or subdivision or proportionately decreased in the case of a combination.
 
(d) Adjustments for Dividends in Stock or other Securities or Property. If while
this Warrant remains outstanding and unexpired, the holders of the securities as
to which purchase rights under this Warrant exist (including without limitation
securities into which such securities may be converted) at the time shall have
received, or, on or after the record date fixed for the determination of
eligible stockholders, shall have become entitled to receive, without payment
therefor, other or additional stock or other securities or property (other than
cash) of the Company by way of dividend, then and in each case, this Warrant
shall represent the right to acquire, in addition to the number of shares of the
security receivable upon exercise of this Warrant, and without payment of any
additional consideration therefor, the amount of such other or additional stock
or other securities or property (other than cash) of the Company that such
holder would hold on the date of such exercise had it been the holder of record
of the security receivable upon exercise of this Warrant (or upon such
conversion) on the date hereof and had thereafter, during the period from the
date hereof to and including the date of such exercise, retained such shares
and/or all other additional stock available by it as aforesaid during such
period, giving effect to all adjustments called for during such period by the
provisions of this Section 11.
 
8

--------------------------------------------------------------------------------


 
(e) Calculations. All calculations under this Section 11 shall be made to the
nearest four decimal points.
 
(f) No Impairment. The Company will not, by amendment of its charter or through
reorganization, consolidation, merger, dissolution, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the holder of this
Warrant against impairment.
 
12. Registration of Warrant Shares. Subject to Rule 415(a)(1) of the Securities
Act, the Company shall use its reasonable best efforts to file with the
Securities and Exchange Commission (the “Commission”), within 180 days from the
Warrant Issue Date, a registration statement on Form SB-2, or other applicable
form, providing for the resale of 2,708,550 of the shares of Common Stock
underlying this Warrant. The Company shall use its reasonable best efforts to
cause the Registration Statement to be declared effective by the Commission as
soon as practicable thereafter. All expenses incurred in connection with the
Registration Statement, including without limitation, all registration, filing,
and qualifications fees, printing expenses, and fees and disbursements of
counsel for the Company, shall be borne by the Company. The Company further
agrees to maintain the effectiveness of the Registration Statement until the
earlier of the date on which all of the shares covered by the Registration
Statement are sold or are then eligible for resale pursuant to Rule 144(k) under
the Act.
 
The Company may postpone for up to 30 days the filing of the Registration
Statement if the Company reasonably determines that the Registration Statement
would have a material adverse effect on any proposal or plan by the Company to
engage in any acquisition of assets (other than in the ordinary course of
business) or any merger, consolidation, tender offer, reorganization or similar
transaction.
 
13. Saturdays, Sundays and Holidays. If the last or appointed day for the taking
of any action or the expiration of any right granted herein shall be a Saturday,
Sunday or legal holiday, then (notwithstanding anything herein to the contrary)
such action may be taken or such right may be exercised on the next succeeding
day that is not a Saturday, Sunday or legal holiday.
 
14. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to agreements made and to be
performed entirely within such State, without regard to the conflicts of law
principles of such State.
 
15. Binding Effect. The terms of this Warrant shall be binding upon and inure to
the benefit of the Company and the Holder and their respective successors and
assigns.

 
[SIGNATURE PAGE FOLLOWS]
 
9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, United Heritage Corporation has caused this Warrant to be
executed by its officers thereunto duly authorized.
 
Dated: ________________________
             
HOLDER: RTP Secure Energy Corp.
   
UNITED HERITAGE CORPORATION
                By:    
By:

--------------------------------------------------------------------------------

Name:
   

--------------------------------------------------------------------------------

Name:
Its:
   
Title:

 
 
10

--------------------------------------------------------------------------------



NOTICE OF EXERCISE
 
(1) The undersigned hereby elects to purchase _______ shares of Common Stock of
UNITED HERITAGE CORPORATION, pursuant to the provisions of Section 3(b) of the
attached Warrant, and tenders herewith payment of the purchase price for such
shares in full.
 
(2) In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of Common Stock to be issued upon exercise hereof are being
acquired for investment purposes, and that the undersigned will not offer, sell
or otherwise dispose of any such shares of Common Stock except under
circumstances that will not result in a violation of the Securities Act of 1933,
as amended, or any applicable state securities laws.
 
(3) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

       

--------------------------------------------------------------------------------

(Name)          

--------------------------------------------------------------------------------

(Name)

 
(4) Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned or in such other name as is specified
below:
 

       

--------------------------------------------------------------------------------

(Name)

 

______   ________________________  
(Date)
 
(Signature)
 

 
 
11

--------------------------------------------------------------------------------



ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:
 
Name of Assignee
 
Address
 
No. of Shares
                                                 



and does hereby irrevocably constitute and appoint ____________________________
Attorney to make such transfer on the books of UNITED HERITAGE CORPORATION,
maintained for the purpose, with full power of substitution in the premises.
 
The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof are being acquired for investment purposes, and that the
Assignee will not offer, sell or otherwise dispose of this Warrant or any shares
of stock to be issued upon exercise hereof except under circumstances which will
not result in a violation of the Securities Act of 1933, as amended, or any
applicable state securities laws.


Dated: _________________________


       

--------------------------------------------------------------------------------

Signature of Holder

 
 
12

--------------------------------------------------------------------------------


 